Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

Applicant's amendment to the claims and Remarks have been fully considered.  In light of the Applicant's amendment, claims 1, 3, 6-7, and 10-12 are allowed and renumbered to claims 1-7.

In light of Applicant’s amendment and given that applicant has demonstrated that the combination of low intensity exercise and Astaxanthin led to increased neuronal cell proliferation in the hippocampus, the 112(a) rejection of claims 1, 3, and 6-12 is now moot. Consequently, the 112(a) rejection of claims 1, 3, and 6-12 is hereby withdrawn.

The following is an examiner's statement of reasons for allowance: Claims 1, 3, 6-7, and 10-12 are drawn to a method for enhancing hippocampal neurogenesis in a subject, the method comprising performing an exercise therapy on the subject, and administering a composition comprising a carotenoid to the subject, thereby enhancing hippocampal neurogenesis, wherein the carotenoid is astaxanthin wherein the exercise therapy is a low intensity exercise therapy, and wherein the low intensity exercise therapy is an exercise of a ventilator work threshold value or less.  There is no prior art reference that teaches a method of enhancing hippocampal neurogenesis, particularly .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3, 6-7, and 10-12 (renumbered 1-7) are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
04/23//2021